       Case: 4:20-cv-00794-JG Doc #: 156 Filed: 07/20/20 1 of 6. PageID #: 1608




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

CRAIG WILSON, ERIC BELLAMY,
KENDAL NELSON, and MAXIMINO                       Case No. 20-cv-0794
NIEVES, on behalf of themselves and those
similarly situated,                               Judge James Gwin

                       Petitioners,
        v.

MARK WILLIAMS, warden of Elkton
Federal Correctional Institutions; and
MICHAEL CARVAJAL, Federal Bureau of
Prisons Director, in their official capacities,

                        Respondents.

         PETITIONERS’ RESPONSE TO THE COURT’S JULY 10, 2020 ORDER

        Pursuant to the Court’s July 10, 2020 Order, Petitioners respectfully submit this

supplemental brief regarding the effect of the Sixth Circuit’s June 9, 2020, ruling on Petitioners’

pending Motion for Class Certification (ECF No. 33).

  I.    The Sixth Circuit Ruling Vacated the Preliminary Injunction But Is Silent on the
        Class Certification Motion

        As noted in Petitioners’ recent Emergency Motion to Serve Expedited Discovery (ECF

No. 141), the Sixth Circuit vacated the April 22, 2020 preliminary injunction in this matter on

the basis that “petitioners have not provided sufficient evidence to show that the BOP was

deliberately indifferent to the serious risk of harm presented by COVID-19 at Elkton.” Opinion,

6th. Cir. Case No. 20-3447, ECF No. 54-2 (“6th Cir. Op.”) at 19. It did not hold that there can be

no evidence that would demonstrate deliberate indifference—nor could it, as there has been only

very tightly circumscribed discovery in this matter—but rather found that such evidence had not

been presented.




                                                  1
        Case: 4:20-cv-00794-JG Doc #: 156 Filed: 07/20/20 2 of 6. PageID #: 1609




         Nothing in the Sixth Circuit’s ruling, however, affected Petitioners’ satisfaction of the

requirements of Rule 23(a):

        Numerosity. Respondents report that FCI Elkton currently houses 2,212 people.1

         Respondents’ initial list of medically-vulnerable individuals in Elkton comprised 837

         people. That list, as Respondents later conceded, erroneously omitted nine people, and

         two have since died of COVID-19. Petitioners maintain that the list remains under-

         inclusive, but in any event, these numbers meet the requirement of numerosity. See Class

         Cert. Motion, ECF No. 33-1 at 2–3; Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th

         Cir. 2006).

        Commonality. It requires “only one common question to certify a class.” In re Whirlpool

         Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 853 (6th Cir. 2013). The

         proposed class and subclass still share numerous common questions of fact and law,

         including the facts surrounding the spread and lethality of COVID-19 at Elkton, whether

         those housed there are being treated in accordance with CDC guidance, and whether

         Respondents’ actions and inactions constitute deliberate indifference. See Class Cert.

         Motion, ECF No. 33-1 at 3–4. Nothing in the Sixth Circuit’s opinion, including its

         finding of an evidentiary shortfall as to deliberate indifference, impacts the fact that the

         class and subclass share common questions. See, e.g., Rikos v. Proctor & Gamble Co.,

         799 F.3d 497, 505 (6th Cir. 2015) (class plaintiffs need not show that they were in fact

         injured in order to show commonality, but rather that their claims “depend upon a

         common contention” capable of classwide resolution) (quoting Wal-Mart Stores, Inc. v.

         Dukes, 564 U.S. 338, 350 (2011)).

1
 See Federal Bureau of Prisons, FCI Elkton, available at https://www.bop.gov/locations/institutions/elk/ (last
visited July 16, 2020).



                                                         2
           Case: 4:20-cv-00794-JG Doc #: 156 Filed: 07/20/20 3 of 6. PageID #: 1610




           Typicality and Adequacy. Nothing in the Sixth Circuit’s ruling impacts the typicality of

            the named Petitioners in this action, or their ability to adequately represent the class. See

            Class Cert. Motion, ECF No. 33-1 at 5. Petitioners’ claims are still “typical of the claims .

            . . of the class,” Fed. R. Civ. P. 23(a)(3), and Petitioners will still “fairly and adequately

            protect the interests of the class,” Fed. R. Civ. P. 23(a)(4).

           Rule 23(b)(2). Nothing in the Sixth Circuit’s opinion undermines the applicability of Rule

            23(b)(2). That Rule applies where, as here, Respondents “acted or refused to act on

            grounds that apply generally to the class, so that final injunctive relief or corresponding

            declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2);

            see also Baby Neal for & by Kanter v. Casey, 43 F.3d 48, 59 (3d Cir. 1994) (Rule

            23(b)(2) “is almost automatically satisfied in actions primarily seeking injunctive relief”

            and “[w]hat is important is that the relief sought by the named plaintiffs should benefit

            the entire class.”); Wright & Miller, 7AA Fed. Prac. & Proc. Civ. § 1776.1 (3d ed.) (“[A]

            common use of Rule 23(b)(2) is in prisoner actions brought to challenge various practices

            or rules in the prisons on the ground that they violate the constitution.”). The Sixth

            Circuit’s ruling that Petitioners had not met their evidentiary burden as to deliberate

            indifference at the preliminary injunction stage has no effect here.

            Accordingly, nothing in the Sixth Circuit’s ruling calls into question the merits of

Petitioners’ Motion for Class Certification (ECF No. 33). That motion should be granted.

 II.        Dicta in the Sixth Circuit’s Ruling May Relate to Class Certification

            The Sixth Circuit concluded, as this Court had in the April 22 injunction, that Petitioners’

claims were properly brought under 28 U.S.C. § 2241. 6th Cir. Op. at 9. In passing, it made two

observations in dicta.




                                                       3
      Case: 4:20-cv-00794-JG Doc #: 156 Filed: 07/20/20 4 of 6. PageID #: 1611




          First, it stated that petitioners outside of the medically-vulnerable subclass “sought

improvement in the conditions at Elkton rather than release,” and so were “not appropriately

considered under § 2241.” 6th Cir. Op. at 10. This is dicta; indeed, the question of whether this

Court properly found a lack of § 2241 jurisdiction as to the broader proposed class was not

before the Sixth Circuit at all. Petitioners stand on their Motion for Class Certification on this

matter.

          Second, the Sixth Circuit stated that the available relief under § 2241 is circumscribed,

see id. at 11, and that the provision of the April 22 order “requiring transfer from Elkton to

another BOP facility was not proper under § 2241.” Id. at 11. Again, this is dicta, as the Sixth

Circuit’s finding of a lack of likelihood of success on the merits was “dispositive” on its own.

See id. at 19.

          Notably, however, Respondents have argued at various stages of previous briefing that

class certification is improper because some prisoners may not wish to be transferred to higher-

security facilities. See Opp. to Motion to Circulate Notice, ECF No. 60 at 4; Petitioner-

Appellants’ Opening Brief, 6th Cir. Case No. 20-3447, ECF No. 35 at 61. As Petitioners have

responded at each stage, Respondents’ contention is meritless. See Reply, ECF No. 65-1 at 4–8;

Respondent-Appellees’ Brief, 6th Cir. Case No. 20-3447, ECF No. 40 at 60–61. Should this

Court determine, however, that the Sixth Circuit’s ruling should be construed to remove transfers

to other BOP institutions from the realm of potential relief in this action, then that would

undercut Respondents’ objection on this point and further confirm that Petitioners satisfy the

commonality and typicality requirements of Rule 23(a), as well as the requirements of Rule

23(b)(2).




                                                  4
     Case: 4:20-cv-00794-JG Doc #: 156 Filed: 07/20/20 5 of 6. PageID #: 1612




                                       CONCLUSION

       For the foregoing reasons, Petitioners ask this Court to certify the Class and Subclass

described in the April 29, 2020 Motion for Class Certification (ECF No. 33).

Dated: July 20, 2020

Respectfully submitted,

/s/ David J. Carey
David J. Carey (0088787)                           David A. Singleton (0074556)
ACLU of Ohio Foundation                            Mark A. Vander Laan (0013297)
1108 City Park Avenue, Ste. 203                    Michael L. Zuckerman (0097194)
Columbus, OH 43206                                 Ohio Justice & Policy Center
Phone: (614) 586-1972                              915 East Ninth Street, Suite 601
Fax: (614) 586-1974                                Cincinnati, OH 45202
dcarey@acluohio.org                                Phone: (513) 421-1108
                                                   dsingleton@ohiojpc.org
Joseph Mead (0091903)                              mvanderlaan@ohiojpc.org
Freda J. Levenson (0045916)                        mzuckerman@ohiojpc.org
ACLU of Ohio Foundation
4506 Chester Avenue
Cleveland, OH 44102
Phone: (614) 586-1972
Fax: (614) 586-1974
attyjmead@gmail.com
flevenson@acluohio.org
                                    Counsel for Petitioners




                                               5
     Case: 4:20-cv-00794-JG Doc #: 156 Filed: 07/20/20 6 of 6. PageID #: 1613




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, the foregoing was filed with the Court’s CM/ECF

system. Notice of this filing will be sent by operation of that system to all counsel of record.

                                                      /s/ David J. Carey
                                                      David J. Carey (0088787)

                                                      Counsel for Petitioners




                                                  6
